Bell, J.
We are of opinion that there is no error in the judgment of the court below. The instruction asked by the attorney for the defendant below, was not applicable to the case, as developed by the testimony. The evidence showed that there was a controversy between the parties about the boundary-line of their respective tracts of land. There was no evidence to show that Chambliss consented to the cutting of the ditch by which he alleged that he had been damaged, “knowing the same to be on his land,” and the court, therefore, did not err in refusing to give the instruction asked. The judgment of the court below is affirmed.
Judgment affirmed.